613 S.E.2d 459 (2005)
270 Va. 1
Samuel L. FARNSWORTH
v.
COMMONWEALTH of Virginia.
Record No. 042158.
Supreme Court of Virginia.
June 9, 2005.
*460 Robert G. Hyman, Stafford, for appellant.
Paul C. Galanides, Assistant Attorney General (Judith W. Jagdmann, Attorney General, on brief), for appellee.
Present: All the Justices.
PER CURIAM.
In this appeal, we review a judgment of the Court of Appeals of Virginia affirming a circuit court judgment convicting Samuel L. Farnsworth of knowingly and intentionally possessing a firearm after being convicted of a felony in the Commonwealth or in any other state, in violation of Code § 18.2-308.2. Farnsworth v. Commonwealth, 43 Va.App. 490, 599 S.E.2d 482 (2004). Farnsworth had been previously convicted of a felony, armed robbery, in West Virginia in 1979. Upon completing his sentence in 1985, he received a document from the West Virginia Department of Corrections stating, "Any and all civil rights heretofore forfeited are restored. DONE this the 18th day of April, 1985." The issue on appeal is whether Farnsworth's possession of a firearm in Virginia violated Code § 18.2-308.2 even though the state of West Virginia had restored his civil rights.
The Court of Appeals held that Code § 18.2-308.2 is "plain and unambiguous and clearly manifests the legislature's intent to prohibit those who have been convicted of a felony under the law of, inter alia, any state in the United States, including West Virginia, from possessing a firearm in Virginia." Id. at 497, 599 S.E.2d at 486. The provisions of Code § 18.2-308.2 set forth two exemptions that allow a convicted felon to lawfully possess a firearm in Virginia. The first exemption applies to "`any' felon who has had his `political disabilities' removed by the Governor `pursuant to Article V, Section 12 of the Virginia Constitution.'" Id. at 498, 599 S.E.2d at 486; Code § 18.2-308.2(B)(iii). The second exemption allows "`any' felon whose `civil rights have been restored by the Governor or other appropriate authority'" to petition the circuit court of the jurisdiction where the felon resides for a permit to possess a firearm. Farnsworth, 43 Va.App. at 498, 599 S.E.2d at 486; Code § 18.2-308.2(C). The Court of Appeals found that "Farnsworth did not obtain relief under either of these statutory exemptions." Farnsworth, 43 Va.App. at 498, 599 S.E.2d at 486.
For the reasons set forth in the opinion of the Court of Appeals, we will affirm that court's judgment.
Affirmed.